 

 

Case 2:19-cv-00272 Document1 Filed on 09/11/19 in TXSD Page 1 of 8

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

IN THE UNITED STATES DISTRICT COURT
FOR THE Souxne ev, DISTRICT OF TEXAS United States Courts

Southern District of Texas
FILED

 

 

__——C DIVISION
Jesse lee Ramcer SEP 1 1 2019
Plaintiff's Name and ID Number David J. Bradley, Clerk of Court
\Wiebeca Cound \
Place of Confin@fnent

CASENO,_CH26 6K Unth Cleric
, (Clerk will assign the number) fle pu +}

Vv.

Stake of Te kes. Wiehe 4 Cound More see \isk ¢ >

Defendant’s Name and Address

Cily ot Aingsyaile Wvelversy tae hendion Comer Cy trey or
Defendant’s Name and“Address Sundae CHeqn vA dela ped rCiners lee
tv

Tnmates see lish, Nabtace Original Graces CO men ufackorm
_ Defendant’s Name and Address hepe\ bo. enya meee ¢ by Waalrinadayy ed

(DO NOT USE “ET AL.”)
Feito ley 86. Snack Pale 3é\\o Fudding
INSTRUCTIONS - READ CAREFULLY Stacy feos ouree of

Ve hoe on CIO

 

 

 

NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare

under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

FILING FEE AND IN FORMA PAUPERIS (IFP)
 

 

fl.

Case 2:19-cv-00272 Document1 Filed on 09/11/19 in TXSD Page 2 of 8

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “...if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.

§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed im forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust

“account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply

to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be

‘marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any

other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed amy other lawsuit in state or federal court relating to your imprisonment? X_YES__NO
B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one

lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)
1. Approximate date of filing lawsuit: JO\“|, 2015, 2A \lo | Zoid

2. Parties to previous lawsuit:

 

Plaintiffs) ease lee Pamire®

 
     

Defendant(s) La Ke. vee Ca

3. Court: (If federal, name the district; if state, name the county.). Calerzas Gover tbs KAKA Loum
4. Cause number: _4 Bunevista Person werk ev
5
6

 

. Name of judge to whom case was assigned: 7EN he Gorell Fre Monk Shake f e\aon-

 

. Disposition: (Was the case dismissed, appealed, still pending?) Cy Let Hise sed
7. Approximate date of disposition: Trt @ tne s Grtent ad Sart
PLACE OF PRESENT CONFINEMENT: SA Pending

 

Sheve we MOTE! Ah

2 Disposdx ONWeas Granted Cnento, €
me Polcies: Rares, Lewy over Mose. 's meds

FARK CAmoads paore see Nexs lenis.

 
 

Il.

V.

 

Case 2:19-cv-00272 Document1 Filed on 09/11/19 in TXSD Page 3 of 8

EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? _XvES __NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

THe & Tlevece OCF ice meer Respo ded by Rene. of trem
PARTIES TO THIS SUIT:

 

 
 

 

 

Ddesse \ee Ramire2 343- 49 =| 1s). ENG ERM1T
Pivierca Tx
B. Full name of each defendant, his official position, his place of 72319
employment, and his full mailing address.

 

Defendant#!: State of Texas Governmmt /Austin Texas
C; savtul al Ue kas Aisha

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Violation Contlics of Soricest is: :
Baad is Hot $ Sater Viswngy |THE Sk, Cound Ste ie of CKES Pespansmn$

 

     

 

 

      

Defendant #2: Ye : iv G Ay oa

Gurr G ey Krae be ~ D atipece7 IMSRAS
te ;

Briefly esorbe the cet or émission s be this rset Which you claithe farmed y you. ace hy ¥

  
 
 
 

Deigs es t OA, Puber Rad ¢ Cipee POS ak jazels. Mail fraud) See
= :

Defendant #3: Dn ma be ) f L
Ab :

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you. reKo; Treving

te ASy ath, aN bes Edeuas Ot g ipkZed Germe See st

{
Defendant#a:_Kighera ( ies. ye. fy Guyerd
Bivarez Gon zalez Meyer) City "atten © 4 See bent
Briefly describe the act(s) or omissions) of this defendant which you claimed harmed. y ou.

Cyber Rape | Cuber Asmalts/ Adepied Fleder Foun Toad

Ste bIC -

 
  
 

   

 

 

  
  
 

  

 

see [es¥-
Defendant #5: Ano. Meck. Senbost IClehers hag fal Mtndozas
e . baktin Cract M33" 4315) Wash fee.
BREtly 3c ne ETAT Sibissonts) BEDE ges Gant WANE you clfinied harr $oE S ar l 4 0
Po sama here ls f Fuod s | Med ication Poison Ds %e7 ot P01 SOn Cases <* crab er ioe
Hosectay Pargon Geses Febse Enformelion) on beath Costs reer 9 Felopscy
ch:
STATEMENT OF CLAIM: 5ee_enthier Wy

AW o« Sac & f Feder, |
‘| atu Sark

 
 

Case 2:19-cv-00272 Document1 Filed on 09/11/19 in TXSD Page 4 of 8

Vv, STATEMENT OF CLAIM:

State here in a short and plain statement the facts of|your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number and
set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the complaint must
be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY STRIKE YOUR
COMPLAINT.

 
    

 

R | ez

Ro ; M na * ist ad. iBé f ( ‘ddie'’| PraaataVes Bh
A\b \ ni. Ohmar, Angel D aa De ri |
lope ro. See bist ‘The dates otf tere mari | be | 7 the Fe

   
  

Wik Gotu Per testi Partie Some wrines

“oaat Feam & NT NR jexneude 23 Oe Govzhlee

 

shee,

ids T

odwiches Contes bit, Pcuds Ae .

# clivqal Pom Peoduc. Tonk ert ( arr aw 2 a ji ssyaalt & rC x

Mande, Concpicicy, OreCe Y.a 2! orher.Gampel 5 Sanco dth Ser 8-18 B
VL REUEF FEL LAG Houston TE Ww TC Jeste-

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

Gravt Con€ tice of sutoest furce Sel do uve me Oud of Siete

oF = we > $¢ - .
Pay Comeenset tow Drvuriess and forTo son
* Doa\vrat
VIL GENERAL BACKGROUND INFORMATION:
A. State, in complete form, all names you have ever used or been known by including any Be all aliases.

See FAS pirectot avd Bua ch Jurkive doc full

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or prison
or FBI numbers ever assign to you. .
, - ee KO Wider der\ em

     
    

 

 

 

 

 

     
 

VI. SANCTIONS:
A. Haveyou been sanctioned by any court as a result of any lawsuit you have filed? YES fino

B. Ifyour answer is “yes,” give the following information for every lawsuit in which sanctions were imposed.
(if more than one, use another piece of paper and answer the same questions.)

1. Courtthat imposed sanctions (if federal, give the district and division):

 

2. Case number:..

3. Approximate date sanctions were imposed:

 

 
 

Case 2:19-cv-00272 Document1 Filed on 09/11/19 in TXSD Page 5 of 8

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
' when did it happen, and who was involved. Describe how each defendant is involved. You need not give any

legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number and -

. set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the complaint must
be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY STRIKE YOUR

COMPLAINT. tye Deshi

Kom us (ne

Repped sani cea Cer AG accia Kate \recnender, Gonzalez, Roya

Ww Pena.’ See vis\Ubaien tose Hae ons pele Ged “Jobe. nune, Biber
raza rie “ +in Sec. ‘
are_| in frie Peeks ra te ef der hes whld4 Pais onie (ood See tempels Fist
ever enk BUS - | $1 T fever gud gud So moet Peett si) + funded: wastaked
p ako Tater inv 4 with evidenee, O16! din raed Crime, Ganas furoaina Sec
hace i, ne HAGe “Tahn Nunestedy, Sreyen, Pit, aifbet. See List os SSAC Ree. ee

Ofenazed Come, Consiiraey, Rope Attempt ed ruscger iivasl Porn fi Lavine Kid risating -
Gushee

Terces 4 A Oy sQ nates feeds bat G3 mee” vw thn, Lee Leh Bid wes Te. Housten t \¥ eidersy

tele

 

 
      

 

 

 

 

 
  

Timeless sec Biwentina de Geyme, Moaned ey Onis EQ. ree peck Ceo erates dal See Pat Forid. ey Tx
S

Png 2c. ith en Ce auseh, we ace & Be sctnedical jialabion of Colicve ae "fa (oeduch idas, Peck

ber isexs nex caie SHAS lar cole Te St ane & pats wattle URAC Lede Ee a}

VI RELIEF: 35 2.4 Cruad. yest of Givi) Rules aad Proceedursviolation of Time frar

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or Sack

Statutes. ; 4+,
Geaaky Cunficed of petra, Cuie ot Sar) osesveme tp dane Fae. Liky

Fay Compensation, Et ete lee frets Fro ceca Sy Salt Lnmates, lew ace

Ment <jat : cant plans

 

Reisen er ky. Covnty
Vl. GENERAL BACKGROUND INFORMATION: Po\reies an der fadmin

A. State, in complete form, all names you have ever used or been known by including any and all aliases.
See, FAL Qirector Covert Multec / Lim Cobar’ Cantidentiel

B. Listall TDCJ-CID identification numbers you have ever been assigned and all other state or federal prison
or FBI numbers ever assigned to you.

   
 

 

Worth Man. Far # at.us Con: nage he iD Wek Té SS
Vil. SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES x NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

 

1. Court that imposed sanctions (if federal, give the district and division):

2, Case number:

3. Approximate date sanctions were imposed:

4. Have the sanctions been lifted or otherwise satisfied? __YES Kno
See Bec

 

 
 

            

WEAAWIUS Chens “yA | Secayed +hroush vents eng Eaekiiy Qs e
eK b an rouStBe a Leach ooo ‘dda SAAS BURBS ANNES Bayes GBA raged
Len. pet Aho *SSES) Vinlakton of Federal Law aa Rr gla si on ge. peditent Shader |

) Pese el Regu le tony ola kiang rar Ruleg aad Sténdatd 5 an Jarl /eeicans Oke d

wlan. Cole .
folation a BL Susbleg BeGerbkrmeast, Vi oladkion an Mostez case leu ADASAPP HES
aHoA on Ce se

/ Food, Muy: low Mandela Case law. Vielalion of Feely Beek Regu \edlons
pitvenks ‘ breaks arial Colerie 4 Z.c55, Dow €. fawt Fackog ite uted poucdes at tactat
Aords

past

+é Stir em Not cating mal by ; , 4 4
F CONF Ck oF Cee me nari t lane dj! O\BS On On Mite haaderd p/vis (ator
at me et FM Cea Not MY VN Boe ty fra in Fas biky a3 il [standard yjo\aon,
Hobin Cy bee ts ye | Sone Cyber fazer F Lrntenoy Vidhokian Privacy SPysnm cd me, Mind
' a aa . a .
iPts Bey Aes aiband Media| te tors, Cy ber Mert on Lighting ect MAMA Federay
Salk) ral Kya PeleA Vrolatian Cuber Wares Any Aoealt martel

Pesyerst Js .

os Squted itera Theatres wre Sh obser; Sleep eed, clean, wrhO, ever, Thin © do ‘ey
! \ a assul Fi ve . . 4

a YN ed Crime, AG9 Rseuls bel ar Suit ew Mendel Mealdh with Vee, Vee?’ Recalde

- I veate gs b . . oe
wey ie Kuve ery Cg uipmudd In Fark We fet Ye fee. Recorders Re pond oie eS WOK i te
hy Peasdution e 3 Ton Ty at S\the county sail /Escott savices Selina

. &cv, oC ' af OY aR gt < £
Nitey Steles Qin o A Ct. me Yana PPA Wem ead Aaste

; CH tees amt Le ~
WAC Feder. Policiey pee ee Ste WSL Ge Criminal Violebions ancbtRett
TH Cina, red OFF ta, Vieeran ; faced er, Com, - _ monetary
tat Ah OA fei aos velar - (WN Lophna, Reladug;: Federal
EM d ¢ frale lau ¢ A BMS Gack fale aay Fut he MMlowed Gu tacked nla Sans -
= o ao 3 o oy thet Vee MN te

! :
LOend YN re Oe aj ! : Ag.
oP n* Lowe fing ic Oper e Ota AL EW bebe y CeW Engrre Sy HAGA,

ERO Oe ye 46S, Tape wuied Recwdt 5
edaral Peet Loe oo re me es: Illi eas 5 van. ght '  & C
, cr re; Ae * Wg invn Aivempted ays a eR Ne Fmeing se thing fre uf rat
Y Fear or staed tin Avisttlibe Ct EE BY BLING Lapeer Oe mente
Sha byr Monk ore JeAssul INvis eV ky tare t Cyher / 3 Yee Fur eat
1¢ 7 le ; eT 43h Wein rs Py 6 USt wa Nad <— (lar ey frrtrrar {stig Photes./
MO PAT dar By Conte bane ok tee 25 Film sedud's, Canspriecy
tember der ath. Blgiviieg Stim © TLE Cee Sy atta ek
BEE NAOT N Fee feasts WBE Gasca bea ct el cae CS aah Ste Af be
ber * af i Bing Sion f vive tel Wea vidi sen f we fh Fath oO

ry, Cylser Be duit. and © f ; ; a ‘ "Boe oF ay & & ert
* Medrcakions Bik rile Dep! TPE Cons picery: Lrolations on Medi ations FO statderds
AMMeuts few OA ot Reaiadury _ - :
sd ee ade Kewreals J betes Maweles RN, LA PDA Faved Reps baton,
VOX SEC Cantels w m4 hi tood [ED ‘yy ‘

MENS vd hist 6 emze) FOR ® Calories ad substevee

se Land Tor fo. ir, a See Cedera |

fee f da Par day: 0 , i CPB low Glucave. . re bet:

Sugey i Qed , hoLs fo.) t {She mreals te ee Polsac ake nae ae
Vai ivg Chemteats al on Sertles aad be doy ays, (4 4 hint Ress ns Se

NURSES Dergrous Sys bang % ME eared UY, Yous ts,

Ct Sprayed tae .
on, eT £ oye € ca ae i ee a ¥ £
el Ve . WO AON GEL) FAL tank tu ‘

\ Vt Cheseteals Mite an & bereices 5 . Saves we

peake Ss seg Feder
S228 Cer ny

Mt COME Mire, cay Sy flevde

city, sare wid | Prrety Damahes 45, bs

ae\ Utila yal sera of tial f. 5
: Lg 32 OW Fart arene Vs 3 MO EMM Pebakedan fy hes, Fels, Ream
8 Ct, ves Geddy ey

Ue \y Fae ti. “et 5
Bay Mothal Flesh an pen wee 20 FGlty Rakes, Palreies, Sa meter
INE stot ond Federal vet te the ase FOANUC et Factg: oo: -

shes OF leedc fit fee at : Lded RE ord mad Bd ad cede. Janes
. ke stat “Most . as EME eae. See US © (nea. 4 faegppe “a ahs Meee Maa,
we vs pests OF re es a wit 25% Deduction Policies.
\ aan Ge, Jar k / tren Fru A [ 28a Vee §
Ta re

LOL Qoouy wwe, Mon Std vielsen ok Mast es oFtier Jeqal Prec fof r

wo Rang Net BP A tog Legal Documents, evra nt eAd Vek Ces ty ed sed
AN, Cesk Fae Certidecate ard of Ser ce See Umsrred ere oss Rest Wr
deal lee i Chatale fs tauder ob bese fot tones Rules | U3. Cral baus

' ' fs. - Of ry Ne 2 sgt? :
Qe ueema dy Fruad Gy (Merl Staff @ndinims des. mel Fra d wi SL epeeNg
 

 

 

Case 2:19-cv-00272 Document1 Filed on 09/11/19 in TXSD Page 7 of 8

C. Has any court ever warned or notified you that sanctions could be imposed? _____YES x NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

 

1. Court that issued warning (if federal, give the district and division):
2. Case number:

 

3. Approximate date warning was issued:

Executed on: July \\ , 20 \ Qa

 

 
     

—TNesst le aa Ramic

Sf (Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true and
correct.

2. Iunderstand, iff am released or transferred, it is my responsibility to keep the court informed of my current
mailing address and failure to do so may result in the dismissal of this lawsuit. .

3. I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

4. T understand I am prohibited from bringing an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while incarcerated
or detained in any facility, which lawsuits were dismissed on the ground they were frivolous, malicious,

‘or failed to state a claim upon which relief may be granted, unless I am under imminent danger of serious
physica] injury.

5. Iunderstand even if I am allowed to proceed without prepayment of costs, I am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this ANS day of 1A 2014.

(Day) (month)

 

 

 

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but are
not limited to, monetary sanctions and the dismissal of this action with prejudice.

 
 

 

 

 

LOv8Z XL ‘SYD sndiog
"PAIG SUlja10US "N CELL
NOY’ JO YITID

Ae|pesg 'f piaeg

Nog jo Wald ‘Aeipesg “ft PIAe

bi92 TT das 69602 XL ‘apijasbuyy

4
SPxO] 40 Gadd waynes ‘aay Gul 7 OOSL
SUNOD SEIEIS PEUUN equepuodsel0g ejeuluy
8S Old 48U013/}08d
Zasjuly “7 essere

 

oe sae ON BTN? dS 6 NOW

mR
2

«gi*e99sz asoeeu

“O64S. — WUMMHN.

  

 

0004
